

Execution Version
AMENDMENT NO. 1


This AMENDMENT NO. 1 (this “Amendment”), dated as of April 24, 2020 and
effective as of the Amendment No. 1 Effective Date (as hereinafter defined), is
made and entered into by and among TWIN RIVER WORLDWIDE HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the GUARANTORS, each REVOLVING LENDER
party hereto, and CITIZENS BANK, N.A., as administrative agent for the Lenders
under the Existing Credit Agreement (as hereinafter defined) (in such capacity,
the “Administrative Agent”).
RECITALS:


WHEREAS, reference is hereby made to the Credit Agreement, dated as of May 10,
2019 (as amended, restated, amended and restated, replaced, supplemented, or
otherwise modified prior to giving effect to the amendments contemplated by this
Amendment, the “Existing Credit Agreement” and, after giving effect to the
amendments contemplated by this Amendment, the “Credit Agreement”), among the
Borrower, the Guarantors, the Lenders party thereto from time to time, the
Administrative Agent, Citizens Bank, N.A., as collateral agent for the Secured
Parties (as defined in the Credit Agreement), and the other parties thereto;


WHEREAS, the Borrower has requested certain amendments to and consents under the
Existing Credit Agreement; and


WHEREAS, the Administrative Agent, the Borrower and the Revolving Lenders party
hereto, constituting the Required Revolving Lenders, are willing to agree to
such amendments and consents pursuant to Section 13.04(a)(vii) of the Existing
Credit Agreement, subject to the terms and conditions set forth in this
Amendment.


NOW, THEREFORE, in consideration of the premises and agreements, provisions, and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


ARTICLE I


DEFINITIONS


SECTION 1.1 Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Amendment (including in the Recitals and the
introductory paragraph above) shall have the meanings given in the Credit
Agreement, and the rules of construction set forth in the Credit Agreement shall
apply to this Amendment.


ARTICLE II


AMENDMENTS TO EXISTING CREDIT AGREEMENT


SECTION 2.1 Amendments to Existing Credit Agreement. The following amendments to
the Existing Credit Agreement shall take effect and become operative upon the
Amendment No. 1 Effective Date:


(a)Section 1.01 of the Existing Credit Agreement is hereby amended by amending
and restating the last sentence of the definition of “LIBO Base Rate” as
follows:









--------------------------------------------------------------------------------



Notwithstanding the foregoing, the LIBO Base Rate shall not be less than (i)
with respect to the Term B Facility Loans, 0.00% and (ii) with respect to the
Revolving Loans, 0.75%.


(b)Section 10.08 of the Existing Credit Agreement is hereby amended and replaced
with the following (provided, however, that such amendments shall be disregarded
for the purpose of any requirement under the Credit Agreement to be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenant (and
Section 10.08 and related definitions as used for such purpose) for purposes of
Sections 9.12(a)(iii), 10.01(n)(ii), 10.04(l), 10.04(m), 10.06(j), 10.06(k),
10.09(a)(ii) and 10.09(a)(iii) of the Credit Agreement):


Section 10.08. Financial Maintenance Covenant.


(a) Consolidated Total Net Leverage Ratio.


        (i) Solely for the benefit of the Lenders under the Revolving Facility,
without the consent of the Required Revolving Lenders, Borrower shall not permit
the Consolidated Total Net Leverage Ratio as of the last day of any fiscal
quarter of Borrower commencing with (i) the first complete fiscal quarter ending
after the Closing Date through the fiscal quarter ending December 31, 2020 to
exceed 5.50 to 1.00, (ii) the fiscal quarter ending March 31, 2021 through the
fiscal quarter ending December 31, 2021 to exceed 5.25:1.00; and (iii) the
fiscal quarter ending March 31, 2022 and each fiscal quarter thereafter to
exceed 5.00:1.00; provided that (1) the provisions of this Section 10.08(a)(i)
shall not be applicable to any such fiscal quarter if on the last day of such
fiscal quarter (A) the aggregate principal amount of Revolving Loans, Swingline
Loans and Letters of Credit (excluding up to $2.5 million of issued and
outstanding undrawn Letters of Credit) that are issued and/or outstanding is
equal to or less than 30% of the Total Revolving Commitments and (B) there are
not more than $250.0 million of Revolving Commitments in the aggregate in effect
and (2) this Section 10.8(a)(i) shall not apply to the extent but only for so
long as Section 10.8(a)(ii) is applicable in accordance with clause (2) of the
proviso thereof, provided, however, that if the Leverage Covenant Relief Period
is terminated in accordance with clause (ii) of the definition thereof, this
Section 10.08(a)(i) shall apply for each fiscal quarter after the Qualifying
Quarter.
        (ii) Notwithstanding Section 10.8(a)(i) above, but only for so long as
each and every Leverage Covenant Relief Period Condition shall be satisfied for
the duration of the Leverage Covenant Relief Period, then solely for the benefit
of the Lenders under the Revolving Facility, without the consent of the Required
Revolving Lenders, Borrower shall not permit the Consolidated Total Net Leverage
Ratio as of the last day of any fiscal quarter of Borrower commencing with (i)
the fiscal quarter ending March 31, 2021 to exceed 6.25:1.00; (ii) the fiscal
quarter ending June 30, 2021 to exceed 6.00:1.00; (iii) the fiscal quarter
ending September 30, 2021 to exceed 5.75:1.00; (iv) the fiscal quarter ending
December 31, 2021 to exceed 5.50:1.00 and (v) the fiscal quarter ending March
31, 2022 and each fiscal quarter thereafter to exceed 5.00:1.00; provided that
(1)




2





--------------------------------------------------------------------------------



the provisions of this Section 10.08(a)(ii) shall not be applicable to any such
fiscal quarter if on the last day of such fiscal quarter (A) the aggregate
principal amount of Revolving Loans, Swingline Loans and Letters of Credit
(excluding up to $2.5 million of issued and outstanding undrawn Letters of
Credit) that are issued and/or outstanding is equal to or less than 30% of the
Total Revolving Commitments and (B) there are not more than $250.0 million of
Revolving Commitments in the aggregate in effect and (2) for the avoidance of
doubt, (I) if at any time during the Leverage Covenant Relief Period, a default
shall be made in the due observance or performance by Borrower or any Restricted
Subsidiary of any Leverage Covenant Relief Period Condition or (II) Borrower
shall fail to deliver the Compliance Certificate and Section 9.04 Financials in
respect of the fiscal quarter ending March 31, 2021 on or prior to the dates
required by this Agreement, then this Section 10.08(a)(ii) shall be null and
void and shall be deemed to not have applied in respect of any Test Period
ending during the Leverage Covenant Relief Period and (3) if the Leverage
Covenant Relief Period is terminated in accordance with clause (ii) of the
definition thereof, then the maximum Consolidated Total Net Leverage Ratio
levels for each fiscal quarter after the Qualifying Quarter shall be those as in
effect and set forth in Section 10.08(a)(i).


(b) Section 10.08 Defined Terms. As used in this Section 10.08, the following
terms shall have the following meanings:


        (i) “Additional Specified Covenant Relief Period Acquisitions” shall
mean the acquisition by the Borrower or its Restricted Subsidiaries of (i) the
entities operating the Eldorado Resort Casino Shreveport and the Montbleu Resort
Casino pursuant to and in accordance with that certain Equity Purchase
Agreement, dated as of April 24, 2020 (the “Shreveport Acquisition Agreement”),
among Affiliates of Eldorado Resorts, Inc. (“Eldorado”), the Borrower, Twin
River Management Group, Inc., a Delaware corporation (“TRMG”) and the other
parties party thereto and (ii) the casino, hotel and related operations and
assets at the property known as Bally’s Park Place pursuant to that certain
Asset Purchase Agreement, dated as of April 24, 2020 (the “Bally’s Acquisition
Agreement” and, together with the Shreveport Acquisition Agreement, the
“Additional Specified Covenant Relief Period Acquisition Agreements”), by and
between Bally’s Park Place LLC and TRMG.


        (ii) “Leverage Covenant Relief Period” shall mean the period commencing
on the Leverage Covenant Relief Period Commencement Date and ending on the
earlier of (i) the date on which Administrative Agent receives from Borrower the
Compliance Certificate and Section 9.04 Financials in respect of the fiscal
quarter ending March 31, 2021 and (ii) the date that the Administrative Agent
receives a Leverage Covenant Relief Period Termination Notice from Borrower.


        (iii) “Leverage Covenant Relief Period Commencement Date” shall mean the
“Amendment No. 1 Effective Date” under and as defined in the Amendment No. 1,
dated as of April 24, 2020, among Borrower, the Guarantors party thereto, the
Revolving Lenders party thereto and Administrative Agent.




3





--------------------------------------------------------------------------------



        (iv) “Leverage Covenant Relief Period Conditions” shall mean, during the
Leverage Covenant Relief Period, the Borrower:


 (a) shall not, and shall not permit any of its Restricted Subsidiaries to, (1)
designate any Subsidiary of the Borrower as an Unrestricted Subsidiary pursuant
to Section 9.12, (2) designate any Restricted Subsidiary of the Borrower as an
Immaterial Subsidiary pursuant to Section 9.13, other than any Restricted
Subsidiary that is newly formed (but not acquired) by the Borrower or any of its
Restricted Subsidiaries that satisfies all the criteria to be designated as an
Immaterial Subsidiary under the definition thereof and Section 9.13, (3) make
any Investment (i) pursuant to Section 10.04(d) by any Credit Party in any
Person that is not a Credit Party, (ii) pursuant to Section 10.04(i) other than
(A) the Specified Covenant Relief Period Acquisitions and the Additional
Specified Covenant Relief Period Acquisitions and (B) other Permitted
Acquisitions solely to the extent the consideration therefor consists solely of
Equity Interests of Borrower issued to the seller(s) in such Permitted
Acquisition, (iii) pursuant to Section 10.04(k) in excess of $10.0 million in
the aggregate during the Leverage Covenant Relief Period, (iv) pursuant to
Section 10.04(h), other than Investments made in reliance on Section 10.04(h)(i)
in an amount not to exceed $1.0 million in the aggregate during the Leverage
Covenant Relief Period or (v) pursuant to Section 10.04(l), (m), (s), (t) or
(x), (4) make any Restricted Payment pursuant to Section 10.06(i), (j), (k), (m)
or (o) or (5) make any Junior Prepayments pursuant to Section 10.09(a)(i),
(a)(ii), (a)(iii) or (a)(xii);


        (b) shall not permit the Liquidity at the last day of any month,
commencing with the first calendar month ending after the Amendment No. 1
Effective Date and through and including March 31, 2021 (or if the Leverage
Covenant Relief Period has ended prior to March 31, 2021 pursuant to clause (ii)
of the definition thereof, the last day of the calendar month immediately
preceding such termination), to be less than the Minimum Liquidity Amount at
such time; and


        (c) shall as soon as available and in any event within 10 Business Days
following the last day of each calendar month occurring during the Financial
Covenant Relief Period, furnish a certificate of a Responsible Officer of
Borrower setting forth in reasonable detail the computations necessary to
determine whether Borrower and its Restricted Subsidiaries were in compliance
with the covenants set forth in Section 10.08(b) as of the last day of the
calendar month to which the certificate relates.


        (v) “Leverage Covenant Relief Period Termination Notice” shall mean a
certificate of a Responsible Officer of Borrower that is delivered to
Administrative Agent (a) stating that Borrower irrevocably elects (i) to
terminate the Leverage Covenant Relief Period effective as of the date on which
Administrative Agent receives such Covenant Relief Period Termination Notice and
(ii) that commencing with the first fiscal quarter ending after the Qualifying




4





--------------------------------------------------------------------------------



Quarter, the Financial Maintenance Covenants set forth in Section 10.08 shall be
governed by clauses (a)(i) thereof (instead of clause (a)(ii) thereof) and (b)
certifying that Borrower and its Restricted Subsidiaries would have been in
compliance with the Financial Maintenance Covenants (as set forth in clause
(a)(i) of Section 10.08) as of the most recent Calculation Date if such
Financial Maintenance Covenants had been applicable (the fiscal quarter ending
on such Calculation Date, the “Qualifying Quarter”), and setting forth in
reasonable detail the computations necessary to determine such compliance.


        (vi) “Liquidity” shall mean, on any date, the amount equal to (a) the
sum of (x) unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries (regardless of whether held in a Collateral Account), plus (y) cash
and Cash Equivalents of Borrower and its Restricted Subsidiaries that are
restricted in favor of the Obligations (which may include cash and Cash
Equivalents securing other Indebtedness secured by a Lien on the Collateral),
plus (b) the aggregate Unutilized R/C Commitments of all Revolving Lenders,
minus (c) the Specified Covenant Relief Period Acquisition Liquidity Reserve.


        (vii) “Minimum Liquidity Amount” shall mean (a) from the Amendment No. 1
Effective Date through and including May 31, 2020, $75.0 million, (b) from June
1, 2020 through and including June 30, 2020, $65.0 million, (c) from July 1,
2020 through and including July 31, 2020, $55.0 million, and (d) from and after
August 1, 2020 through and including March 31, 2021, $50.0 million.


        (viii) “Specified Covenant Relief Period Acquisition” shall mean the
acquisition by the Borrower or its Restricted Subsidiaries of the equity
interests of Rainbow Casino Vicksburg Partnership, L.P. and IOC-Kansas City,
Inc. pursuant to and in accordance with that certain Equity Purchase Agreement,
dated as of July 10, 2019, among Affiliates of Eldorado, TRMG, the Borrower and
Eldorado.


        (ix) “Specified Covenant Relief Period Acquisition Liquidity Reserve”
shall mean (a) at any time prior to the earlier of (i) the consummation of the
Specified Covenant Relief Period Acquisition and (ii) the termination of the
Specified Covenant Relief Period Acquisition in accordance its terms, $230.0
million and (b) from and after the earlier of (i) the consummation of the
Specified Covenant Relief Period Acquisition and (ii) the termination of the
Specified Covenant Relief Period Acquisition in accordance with its terms, $0.0.


(c) Notwithstanding anything to the contrary in the definition of “Consolidated
EBITDA”, solely for purposes of Section 10.08(a)(ii), Consolidated EBITDA for
the Test Period ending March 31, 2021 shall be deemed to be Consolidated EBITDA
for the fiscal quarters ending December 31, 2020 and March 31, 2021 multiplied
by 2, and (ii) Consolidated EBITDA for the Test Period ending June 30, 2021
shall be deemed to be Consolidated EBITDA for the fiscal quarters ending
December 31, 2020, March 31, 2021 and June 30, 2021 multiplied by 4/3.




5





--------------------------------------------------------------------------------



(d) Notwithstanding anything to the contrary in the definition of “Consolidated
EBITDA”, solely for purposes of (A) any Leverage Covenant Relief Period
Termination Notice and (B) Section 10.08(i) if the Leverage Covenant Relief
Period is terminated in accordance with clause (ii) of the definition thereof,
(i) Consolidated EBITDA for the Test Period ending on the last day of the
Qualifying Quarter, shall be deemed to be, at the Borrower’s election, (1)
Consolidated EBITDA for the four fiscal quarter period ending on the last day of
the Qualifying Quarter, (2) Consolidated EBITDA for the three fiscal quarter
period ending on the last day of the Qualifying Quarter multiplied by 4/3 or (3)
Consolidated EBITDA for the two fiscal quarter period ending on the last day of
the Qualifying Quarter multiplied by 2, and (ii) Consolidated EBITDA for the
Test Period ending on the last day of the fiscal quarter immediately following
the Qualifying Quarter shall be deemed to be (1) if the Borrower elected to use
clause (i)(1) or (i)(2) above, Consolidated EBITDA for the four fiscal quarter
period ending on the last day of the fiscal quarter immediately following the
Qualifying Quarter and (2) if the Borrower elected to use clause (i)(3) above,
Consolidated EBITDA for the three fiscal quarter period ending on the last day
of the fiscal quarter immediately following the Qualifying Quarter multiplied by
4/3.


(e) For the avoidance of doubt, only the consent of the Required Revolving
Lenders shall be required to (and only the Required Revolving Lenders, shall
have the ability to) amend, waive or modify the covenants set forth in this
Section 10.08 (including any amendment or modification of any defined terms as
used in this Section 10.08).


(c)Annex B-1 of the Existing Credit Agreement is hereby amended by inserting the
following at the end thereof:
; provided, that at all times during the Leverage Covenant Relief Period the
Applicable Fee Percentage for Revolving Loans shall be based on Level I.
(d) Annex B-2 of the Existing Credit Agreement is hereby amended by inserting
the following at the end thereof:
; provided, that at all times during the Leverage Covenant Relief Period the
Applicable Margin for Revolving Loans and Swingline Loans shall be based on
Level I.


ARTICLE III


CONSENT OF REQUIRED REVOLVING LENDERS


SECTION 3.1 Pursuant to Section 13.04(a)(vii)(D) of the Existing Credit
Agreement, the Revolving Lenders party hereto, constituting the Required
Revolving Lenders, hereby agree that, with respect to the funding of any
Revolving Loan the proceeds of which are being used to fund any Additional
Specified Covenant Relief Period Acquisition, so long as (1) the applicable
Additional Specified Covenant Relief Period Acquisition Agreement shall not have
been amended, waived or modified by Borrower (or its applicable Subsidiary) and
Borrower (or its applicable Subsidiary) shall not have given any consent
thereunder, in each case, that is materially adverse to the Lenders in their
capacity as such in any such case without the prior written consent of the
Required Revolving Lenders (such consent not to be unreasonably withheld,
conditioned or delayed), (2) such Additional Specified Covenant




6





--------------------------------------------------------------------------------



Relief Period Acquisition is being consummated in all material respects in
accordance with the applicable Additional Specified Covenant Relief Period
Acquisition Agreement and (3) from April 24, 2020 to the date of the
consummation of such Additional Specified Covenant Relief Period Acquisition, no
“Material Adverse Effect” or “Business Material Adverse Effect” (as defined in
the applicable Additional Specified Covenant Relief Period Acquisition
Agreement) shall have occurred, then (a) the condition set forth in Section
7.02(a)(i) of the Existing Credit Agreement to funding a Revolving Loan the
proceeds of which are being used to fund such Additional Specified Covenant
Relief Period Acquisition shall be limited to the absence of any Event of
Default specified in Section 11.01(b) or 11.01(c) of the Existing Credit
Agreement or an Event of Default specified in Section 11.01(g) or 11.01(h) of
the Existing Credit Agreement with respect to Borrower and (b) the condition set
forth in Section 7.02(a)(ii) of the Existing Credit Agreement to funding a
Revolving Loan the proceeds of which are being used to fund such Additional
Specified Covenant Relief Period Acquisition shall be limited to the accuracy in
all material respects of (x) the Specified Representations and (y) if
applicable, the representations and warranties contained in the applicable
Additional Specified Covenant Relief Period Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that Borrower
or any of its Affiliates have the right to terminate its or their obligations
under the acquisition agreement for such Acquisition as a result of a breach of
such representations and warranties in such acquisition agreement.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES


SECTION 4.1 None of the execution, delivery and performance by any Credit Party
of this Amendment nor the consummation of the transactions herein do or will
(i) conflict with or result in a breach of, or require any consent (which has
not been obtained and is in full force and effect) under (x) any Organizational
Document of any Credit Party or (y) any applicable Requirement of Law
(including, without limitation, any Gaming/Racing Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Credit Party
or result in a breach of, or require termination of, any term or provision of
any Contractual Obligation of any Credit Party or (ii) constitute (with due
notice or lapse of time or both) a default under any such Contractual Obligation
or (iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to clauses (i)(y), (i)(z), (ii), or (iii) which would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 4.2 The representations and warranties contained in Article VIII of the
Credit Agreement and in the other Credit Documents are true and correct in all
material respects on and as of the Amendment No. 1 Effective Date (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such earlier date); provided that, any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is (or was) true and correct in all respects.




7





--------------------------------------------------------------------------------





ARTICLE V


CONDITIONS TO THE AMENDMENT NO. 1 EFFECTIVE DATE


This Amendment shall become effective on the date (the “Amendment No. 1
Effective Date”) on which each of the following conditions is satisfied or
waived:


SECTION 5.1 Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Amendment from each Credit Party, the
Revolving Lenders constituting the Required Revolving Lenders, and the
Administrative Agent.


SECTION 5.2 Corporate Documents.  The Administrative Agent shall have received:


(a)certified true and complete copies of the Organizational Documents of each
Credit Party and evidence of all corporate or other applicable authority for
each Credit Party (including board of directors (or other applicable governing
authority) resolutions and evidence of the incumbency, including specimen
signatures, of officers) with respect to the execution, delivery, and
performance of this Amendment, certified as of the Amendment No. 1 Effective
Date as complete and correct copies thereof by the Secretary or an Assistant
Secretary of each such Credit Party (or the member or manager or general partner
of such Credit Party, as applicable) (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (i) since the Closing Date (or such later date on which the
applicable Credit Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Credit Party and (ii) no
changes have been made to the incumbency certificate of the officers of such
Credit Party delivered on the Closing Date (or such later date referred to
above));


(b)a certificate as to the good standing of each Credit Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of formation; and


(c)an Officer’s Certificate of the Borrower, dated the Amendment No. 1 Effective
Date, certifying that the conditions set forth in Section 5.3 hereof have been
satisfied.


SECTION 5.3 No Default or Event of Default; Representations and Warranties True.
Both immediately prior to this Amendment and also after giving effect to this
Amendment:


(a)no Default or Event of Default shall have occurred and be continuing; and


(b)each of the representations and warranties made by the Credit Parties in
Article VIII of the Credit Agreement, Article III hereof and in the other Credit
Documents shall be true and correct in all material respects on and as of the
Amendment No. 1 Effective Date (it being understood and agreed that any such
representation or warranty which by its terms is made as of an earlier date
shall be required to be true and correct in all material respects only as of
such earlier date, and that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the applicable date).


SECTION 5.4 Fees.




8





--------------------------------------------------------------------------------





(a)Borrower shall have paid to Administrative Agent, for the account of each
Revolving Lender under the Existing Credit Agreement that has delivered its
executed counterpart to this Amendment prior to 7:00 p.m., New York City time,
on April 24, 2020, a consent fee equal to 0.25% of the principal amount of such
Lender’s Revolving Loans and Revolving Commitments under the Existing Credit
Agreement.


(b)The Administrative Agent shall have received all fees and expenses required
to be paid by the Borrower for which reasonably detailed invoices have been
presented (including the reasonable fees and expenses of Latham & Watkins LLP),
on or before the Amendment No. 1 Effective Date, but in no event less than two
(2) Business Days prior to Amendment No. 1 Effective Date unless otherwise
agreed to by Borrower.


ARTICLE VI


VALIDITY OF OBLIGATIONS AND LIENS


SECTION 6.1 Reaffirmation. Each of the Credit Parties party hereto
(a) acknowledges and agrees that all of such Credit Party’s obligations under
the Security Documents and the other Credit Documents (as amended hereby) to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis as amended by this Amendment, (b) reaffirms each lien and
security interest granted by it to the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations and the guaranties of the
Guaranteed Obligations made by it pursuant to the Existing Credit Agreement, and
(c) acknowledges and agrees that the grants of liens and security interests by,
and the guaranties of, the Credit Parties contained in the Existing Credit
Agreement and the Security Documents are, and shall remain, in full force and
effect, and continue to secure the Secured Obligations and guaranty the
Guaranteed Obligations, after giving effect to this Amendment and the
transactions contemplated hereby and thereby.


ARTICLE VII


MISCELLANEOUS


SECTION 7.1 Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Credit Agreement).


SECTION 7.2 Entire Agreement. This Amendment (including the Schedules and
Exhibits) and the other Credit Documents constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof. Each
Revolving Lender party hereto, in its capacity as a Revolving Lender hereunder
and in its capacity as a Revolving Lender under the Existing Credit Agreement,
hereby consents to the amendments set forth herein.


SECTION 7.3 GOVERNING LAW. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AMENDMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE




9





--------------------------------------------------------------------------------



LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.


SECTION 7.4 SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER. EACH PARTY HERETO AGREES THAT SECTIONS 13.09(b), 13.09(c), 13.09(d), AND
13.09(e) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS AMENDMENT MUTATIS MUTANDIS.


SECTION 7.5 No Advisory or Fiduciary Responsibility. Each party hereto agrees
that Section 13.17 of the Credit Agreement shall apply to this Amendment mutatis
mutandis.


SECTION 7.6 Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment.


SECTION 7.7 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Amendment by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Amendment and any
document to be signed in connection with this Amendment and the transactions
contemplated hereby shall be deemed to include an electronic symbol or process
attached to a contract or other record and adopted by a Person with the intent
to sign, authenticate or accept such contract or record (each an “Electronic
Signature”), deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept Electronic Signatures in any form or format without its prior
written consent.  Without limiting the generality of the foregoing, the Borrower
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings or litigation among the Administrative Agent, the Lenders and the
Credit Parties, electronic images of this Amendment or any other Credit
Documents (in each case, including with respect to any signature pages thereto)
 shall have the same legal effect, validity and enforceability as any paper
original, and (ii) waives any argument, defense or right to contest the validity
or enforceability of the Credit Documents based solely on the lack of paper
original copies of any Credit Documents, including with respect to any signature
pages thereto.


SECTION 7.8 Credit Document. This Amendment shall constitute a “Credit
Document”, as defined in the Credit Agreement.


SECTION 7.9 No Novation. The parties hereto expressly acknowledge that it is not
their intention that this Amendment or any of the other Credit Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants, or agreements contained in the Existing Credit Agreement
or any other Credit Document, but rather constitute a modification thereof or




10





--------------------------------------------------------------------------------



supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the other Credit Documents, in each case as amended, modified, or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified, or supplemented by this
Amendment), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Amendment or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of the Amendment No. 1 Effective Date, each reference in the Credit
Documents to the “Credit Agreement,” “thereunder,” “thereof” (and each reference
in the Credit Agreement to “this Agreement,” “hereunder,” or “hereof”) or words
of like import shall mean and be a reference to the Credit Agreement as amended,
modified or supplemented by this Amendment.


SECTION 7.10 Expenses. Without duplication of any amounts required to be paid
pursuant to Section 5.4, the Borrower agrees to reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses incurred by them
in connection with this Amendment, including the reasonable and documented fees,
charges and disbursements of Latham & Watkins LLP, counsel for the
Administrative Agent.


[Remainder of page intentionally left blank]










11





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the day and year first above written, to be effective as of the Amendment
No. 1 Effective Date.
Borrower:
TWIN RIVER WORLDWIDE HOLDINGS, INC.


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary




Guarantors:
TWIN RIVER MANAGEMENT GROUP, INC.


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary 


UTGR, INC.
By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary 
PREMIER ENTERTAINMENT BILOXI LLC
By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


PREMIER FINANCE BILOXI CORP.


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary








[Signature Page to Amendment No. 1 to Credit Agreement]









--------------------------------------------------------------------------------



JAMLAND, LLC


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


TWIN RIVER-TIVERTON, LLC


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


PREMIER ENTERTAINMENT III, LLC


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


DOVER DOWNS, INC.


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


DOVER DOWNS GAMING MANAGEMENT
CORP.


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


PREMIER ENTERTAINMENT BLACK HAWK,
LLC


By:  /s/ Craig L. Eaton   
Name: Craig L. Eaton
Title: Executive Vice President, General Counsel and Secretary


[Signature Page to Amendment No. 1 to Credit Agreement]









--------------------------------------------------------------------------------





Acknowledged and Agreed by:


CITIZENS BANK, N.A.,
as Administrative Agent


By: /s/ SEAN MCWHINNIE   
Name: SEAN MCWHINNIE
Title: DIRECTOR
        




[Signature Page to Amendment No. 1 to Credit Agreement]









--------------------------------------------------------------------------------






CITIZENS BANK, N.A., as a Lender


By: /s/ SEAN MCWHINNIE   
Name: SEAN MCWHINNIE
Title: DIRECTOR




[Signature Page to Amendment No. 1 to Credit Agreement]







--------------------------------------------------------------------------------








The Washington Trust Co., as a Lender


By: /s/ Robert J. O'Neill   
Name: Robert J. O'Neill
Title: Vice President
(if a second signature is necessary)


By: 
Name: 
Title: 
[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------





Capital One, National Association, as a Lender


By: /s/ David Dale   
Name: David Dale
Title: Vice President
(if a second signature is necessary)


By:     
Name: 
Title: 
[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------





TRUIST BANK, as a Lender


By: /s/ Ben Cumming   
Name: Ben Cumming
Title: Managing Director
[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender


By: /s/ Philip Tancorra  
Name: Philip Tancorra
Title: Vice President
philip.tancorra@db.com
212-250-6576




By: /s/ Suzan Onal  
Name: Suzan Onal
Title: Vice President
suzan.onal@db.com
212-250-3174
[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------





FIFTH THIRD BANK, NATIONAL ASSOCIATION, as a Lender


By: /s/ Knight D. Kieffer   
Name: Knight D. Kieffer
Title: Managing Director
[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender


By: /s/ Brian D. Corum   
Name: Brian D. Corum
Title: Managing Director
(if a second signature is necessary)


By:     
Name: 
Title: 
[Signature Page to Amendment No. 1 to Credit Agreement]





--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender


By: /s/ Whitney Gaston   
Name: Whitney Gaston
Title: Authorized Signatory


By: /s/ Kamal Shah  
Name: Kamal Shah
Title: Authorized Signatory
[Signature Page to Amendment No. 1 to Credit Agreement]



